DETAILED ACTION
This Office Action is in response to the filing of a Request for Continued Examination (RCE) filed . As per the amendment, claims 1, 10, and 16 have been amended, claims 9 and 15 have been cancelled, and claims 21-23 have been added. Thus, claims 1-7, 10-14, 16-19, and 21-23 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 12-14, 16, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US Pat. 8,867,031) in view of Shigetoki et al. (WO 2004/096322; see attached translated copy from Office Action mailed on 11/08/2021) in view of McCormick et al. (US Pub. 2008/0295837) in view of Dudar et al. (US Pat. 9,829,370).
Regarding claim 1, Jones discloses an anesthetic vaporizer (see anesthetic vaporizer 28 in Fig. 1), comprising: an anesthetic agent level in a sump of the anesthetic vaporizer (see sump 32 in Fig. 1; see also Col. 2 lines 54-60), and measurements received from a fluid level sensor at a first time and a second time (see Col. 3 lines 13-49 where a level sensor system measures the anesthetic agent level in the sump, where it estimates the remaining amount after some amount of time, thus having a first time of measurement as an initial measurement, and a later time of measurement as the current level measurement, as further seen in Col. 4 lines 41-48).
	Jones lacks a detailed description of calculating a leakage rate based on measurements of an anesthetic agent level, the measurements received from a fluid level sensor.
	However, Shigetoki teaches a similar device for detecting a leakage of a medical liquid, where a level sensor is used to determine to volume of leakage occurring by comparing the level of liquid over time (see page 2, bottom 3 paragraphs), in order to determine the amount of leakage and either output alerts or shut down the device based on the detected leakage (see page 3, bottom 3 paragraphs to page 4 first paragraph).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the level sensor system of Jones to use the level sensor for determining an amount of leakage occurring for controlling the operation of the device as taught by Shigetoki as it would be a simple substitution of one sensor system for detecting a fluid level with a level sensor, with the benefit of calculating a leakage and being able to distinguish between minute leakage and large leakage. 
The modified Jones device lacks a detailed description of a method for diagnosing anesthetic agent leakage comprising: calculating a leakage rate in a sump of the anesthetic vaporizer, responsive to the leakage rate exceeding a threshold, inferring potential leakage sites of the anesthetic vaporizer based on an operational status of the anesthetic vaporizer between the first time and the second time, wherein the operational status being on indicated potential leakage sites at a first location, and outputting a maintenance alert including the inferred potential leakage sites responsive to the leakage rate exceeding a threshold.
However, McCormick teaches a similar ventilator device where a leakage rate is determined based on volume comparisons from flow sensors (see [0029]), responsive to the leakage rate exceeding the threshold, inferring potential leakage sites of the anesthetic vaporizer based on a status of the anesthetic vaporizer between the first time and the second time, wherein the operational status being on indicated potential leakage sites at a first location (see [0030] where the leak alarm provides information as to where the leakage might be occurring over the time intervals (where the device provides an alarm indicating a leak is occurring, with the leak potentially being in different sections of the device, such that a first location is a first part of the system such as the disclosed leakage around the endotracheal tube or face mask or another part of the patient circuit), and the inferring can be done by the clinician), and outputs a maintenance alert including the inferred potential leakage sites responsive to the leakage rate exceeding a threshold (see [0030] where a leak alarm goes off when a threshold for the sensors detecting leaks is exceeded, the alarm providing audio/ visual indication as to where a leak might be occurring).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of the modified Jones device to calculate a leakage rate, infer leakage sites, and output an alarm based on the leakage as taught by McCormick, as it would allow for the device to detect and compensate for any leaks to maintain a proper flow of delivered air, as well as outputting an alarm that there is a leak so that the user or a clinician can fix the leak (McCormick; see [0029]-[0030]).
The modified Jones device lacks a detailed description of the operational status of the vaporizer being off indicates potential leakage sites at a second locations, wherein the second locations is different from the first location. 
However, Dudar teaches a device which contains a fluid reservoir with level sensors (see Fig. 2 where a fuel tank 20/ 40 has level sensors 106/ 109), where the fluid level sensors can be used in a leak detection routine for a fluid reservoir when the device is off (Col. 8 lines 16-27 where when the engine is off, the system can use the level sensors in a leak detection routine to determine leaks/ degradation of the system), thus determining if there is a leak in the reservoir when the system is off. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the level sensor and leak detection system of the modified Jones device to receive level sensor data when the system is turned off for determining a leak in the reservoir as taught by Dudar, as it would provide additional leak diagnostic data that is specific to the reservoir instead of the rest of the circuit, giving the additional functionality of detecting a leak specific to the reservoir. It is understood that the leakage location as taught by McCormick is a first leak location within the circuit of the vaporizer in the modified Jones device, whereas the second leak location when the system is off as taught by Dudar is the reservoir of the system, and thus the first and second leak locations are different.
	Regarding claim 3, the modified Jones device has everything as claimed, including wherein calculating the leakage rate based on the measurements comprises: sensing a first anesthetic agent level at the first time via the fluid level sensor (Shigetoki; see page 2 bottom 3 paragraphs where a first level is sensed at a first period of time); determining a first volume of anesthetic agent based on the first anesthetic agent level (Shigetoki; see page 3 bottom 4 paragraphs, where a volume of the leakage is sensed, and in the modified Jones device, the level sensor is measuring the volume as seen in Jones Col. 3 lines 14-19); sensing a second anesthetic agent level at the second time, later than the first time, via the fluid level sensor (Shigetoki; see page 2 bottom 3 paragraphs where a second level is sensed at a subsequent period of time during the ongoing measurement of the levels); determining a second volume of anesthetic agent based on the second anesthetic agent level (Shigetoki; see page 3 bottom 4 paragraphs, where a volume of the leakage is sensed, and in the modified Jones device, the level sensor is measuring the volume as seen in Jones Col. 3 lines 14-19); and calculating the leakage rate as a ratio of a change in volume between the first volume of anesthetic agent and the second volume of anesthetic agent and an amount of time between the first time and the second time (McCormick; see [0022] and [0029] where the leakage rate is based on a change in flow volume, and in the modified device, Shigetoki teaches using the volume of the agent detected by the level sensors, and thus the leakage rate determination of McCormick uses sensed levels of the agent over time).
	Regarding claim 4, the modified Jones device has everything as claimed, including wherein the first time is at a shutdown of the anesthetic vaporizer and the second time is at a next startup of the anesthetic vaporizer following the shutdown (Shigetoki; see page 4 first paragraph, where the device is able to be automatically shut off, corresponding to a first time period, and a second time can be considered when the device is turned back on and starts back up such that the level sensor is used to determine leakage again).
	Regarding claim 5, the modified Jones device has everything as claimed, including wherein the leakage rate is a measure of anesthetic agent leakage while the anesthetic vaporizer is off (Shigetoki; see Col. 2 last 3 paragraphs and Col. 4 first paragraph, where the leakage is determined by an amount of the liquid within the container with the level sensors, which is independent the vaporizer in the modified Jones device, and as such is able to continue measurements in the modified sump even when the vaporizer is currently off).
	Regarding claim 6, the modified Jones device has everything as claimed, including wherein the first time is at a completion of a pulse of a pump coupled to the sump and the second time is prior to a commencement of a next pulse of the pump (Shigetoki; see page 4 first paragraph, where the device is able to be automatically shut off, corresponding to a first pump pulse, and a second pump pulse can be considered when the device is turned back on and starts back up such that a new pump pulse beings and the level sensor is used to determine leakage again; see also Jones Fig. 1 where the gas mixer 10 carries gas which entrains with the vaporized anesthetic agent, and the vaporizer introduces the anesthetic agent to the flow of air such that the vaporizer system acts as a pump as seen in Col. 2 lines 54-64).
	Regarding claim 7, the modified Jones device has everything as claimed, including wherein the leakage rate is a measure of anesthetic agent leakage while the anesthetic vaporizer is on (McCormick; see [0029] where the leakage rate detection occurs when the device is actively running).
	Regarding claim 10, the modified Jones device, as modified in claim 1, has everything as claimed, including a system for an anesthetic vaporizer (Jones; see anesthesia system 8 in Fig. 1), comprising: a sump (Jones; sump 32 in Fig. 1); a fluid level sensor positioned to measure a level of liquid anesthetic agent in the sump (Jones; level sensor 60 in Fig. 2, modified by the level sensors of Shigetoki as seen on page 2 last 3 paragraphs); and a controller storing executable instructions in non-transitory memory (Jones; see controller 24 in Fig. 1, which controls the flow of gas in the system, and thus contains instructions, and in the modified device contains the necessary programming for the calculations and maintenance alert outputting), and output inferred potential leakage sites response to an operational status of the anesthetic vaporizer (McCormick; see [0030] where a leak alarm goes off when a threshold for the sensors detecting leaks is exceeded, the alarm providing audio/ visual indication as to where a leak might be occurring), wherein the anesthetic vaporizer being on when the leakage rate exceeds the threshold indicates a leak at a first position (McCormick; see [0030] where the leak alarm provides information as to where the leakage might be occurring over the time intervals (where the device provides an alarm indicating a leak is occurring, with the leak potentially being in different sections of the device, such that a first location is a first part of the system such as the disclosed leakage around the endotracheal tube or face mask or another part of the patient circuit), and the inferring can be done by the clinician) and the anesthetic vaporizer being off when the leakage rate exceeds the threshold indicated a leak at a second position (Dudar; see Col. 8 lines 16-27 where in the modified Jones device, the system can be off and the level sensors can be used to detect a leakage in the sump), wherein the first and second positions are different (McCormick; [0030] is a first leak location within the circuit of the vaporizer in the modified Jones device, whereas the second leak location when the system is off as taught by Dudar is the reservoir of the system, and thus the first and second leak locations are different).
	Regarding claim 12, the modified Jones device has everything as claimed, including wherein the instructions that cause the controller to calculate the leakage rate based on the measurements include further instructions stored in non-transitory memory that, when executed, cause the controller to: sensing a first anesthetic agent level at the first time via the fluid level sensor (Shigetoki; see page 2 bottom 3 paragraphs where a first level is sensed at a first period of time); determining a first volume of anesthetic agent based on the first anesthetic agent level (Shigetoki; see page 3 bottom 4 paragraphs, where a volume of the leakage is sensed, and in the modified Jones device, the level sensor is measuring the volume as seen in Jones Col. 3 lines 14-19); sensing a second anesthetic agent level at the second time, later than the first time, via the fluid level sensor (Shigetoki; see page 2 bottom 3 paragraphs where a second level is sensed at a subsequent period of time during the ongoing measurement of the levels); determining a second volume of anesthetic agent based on the second anesthetic agent level (Shigetoki; see page 3 bottom 4 paragraphs, where a volume of the leakage is sensed, and in the modified Jones device, the level sensor is measuring the volume as seen in Jones Col. 3 lines 14-19); and calculating the leakage rate based on a change in volume between the first volume and the second volume and an amount of time between the first time and the second time (McCormick; see [0022] and [0029] where the leakage rate is based on a change in flow volume, and in the modified device, Shigetoki teaches using the volume of the agent detected by the level sensors, and thus the leakage rate determination of McCormick uses sensed levels of the agent over time).
	Regarding claim 13, the modified Jones device has everything as claimed, including the first time is at a shutdown of the anesthetic vaporizer and the second time is at a next startup of the anesthetic vaporizer following the shutdown (Shigetoki; see page 4 first paragraph, where the device is able to be automatically shut off, corresponding to a first time period, and a second time can be considered when the device is turned back on and starts back up such that the level sensor is used to determine leakage again).
	Regarding claim 14, the modified Jones device has everything as claimed, including a vaporizing chamber (Jones; the vaporization space of vaporizer system 28 in Fig. 1) and a pump positioned to deliver the liquid anesthetic agent from the sump to the vaporizing chamber (Jones; see Fig. 1 where the agent in sump 32 travels to the vaporizer system 28 to convert the anesthetic to a vaporized agent, and thus has some pump mechanism for drawing the liquid agent out of the sump) wherein the first time is at a completion of a pulse of a pump coupled to the sump and the second time is prior to a commencement of a next pulse of the pump (Shigetoki; see page 4 first paragraph, where the device is able to be automatically shut off, corresponding to a first pump pulse, and a second pump pulse can be considered when the device is turned back on and starts back up such that a new pump pulse beings and the level sensor is used to determine leakage again; see also Jones Fig. 1 where the gas mixer 10 carries gas which entrains with the vaporized anesthetic agent, and the vaporizer introduces the anesthetic agent to the flow of air such that the vaporizer system acts as a pump as seen in Col. 2 lines 54-64).
	Regarding claim 16, the modified Jones device, as modified in claim 1, has everything as rejected in claim 1, and further including a non-transitory computer-readable medium comprising instructions that, when executed, activate a processor (Jones; see controller 24 in Fig. 1, which has a non-transitory computer readable medium for instructions, and contains the necessary algorithms and programming to receive the sensed data, calculate the leakage rate from the sensed data, and output an alert based on the calculation in the modified device, performing the steps of claim 1), inferring leakage sites responsive to the leakage rate exceeding a threshold based on whether the anesthetic vaporizer was on or off between a first time and a second time (Shigetoki; see page 4 first paragraph where the detection of the leakage can cause the vaporizer to shut off, and the level sensors are independent on the vaporizer and located in the sump of the modified Jones device such that a time period between on and off can be measured for leakage), and outputting a maintenance alert including inferred potential leaking seal locations responsive to the leakage rate exceeding a threshold (McCormick; see [0030] where a leak alarm goes off when a threshold for the sensors detecting leaks is exceeded, the alarm providing audio/ visual indication as to where a leak might be occurring), wherein inferring the potential leaking seal locations includes selecting a subset of seal locations from a plurality of predefined seal locations (McCormick; see [0030] where a plurality of locations that the device can leak from are normally sealed, and are predefined in that they are selected parts of the system that are known to and can be indicated to leak under the right conditions, and further in light of Dudar showing that the reservoir can be a leak locations as known by the system).
	Regarding claim 18, the modified Jones device has everything as claimed, including wherein to calculate the leakage rate of the anesthetic agent from the sump of the anesthetic vaporizer based on the level measurements, the instructions, when executed, cause the processor to: operate the fluid level sensor to measure a first level of the anesthetic agent in the sump at the first time (Shigetoki; see page 2 bottom 3 paragraphs where a first level is sensed at a first period of time; and further seen Jones Col. 3 lines 14-19 where the measurement in the agent level in the sump); determining a first volume of anesthetic agent based on the first anesthetic agent level (Shigetoki; see page 3 bottom 4 paragraphs, where a volume of the leakage is sensed, and in the modified Jones device, the level sensor is measuring the volume as seen in Jones Col. 3 lines 14-19); operate the fluid level sensor to measure a second level of the anesthetic agent in the sump at a second time (Shigetoki; see page 2 bottom 3 paragraphs where a second level is sensed at a subsequent period of time during the ongoing measurement of the levels, and further seen Jones Col. 3 lines 14-19 where the measurement in the agent level in the sump); determining a second volume of anesthetic agent based on the second anesthetic agent level (Shigetoki; see page 3 bottom 4 paragraphs, where a volume of the leakage is sensed, and in the modified Jones device, the level sensor is measuring the volume as seen in Jones Col. 3 lines 14-19); and calculating the leakage rate as a difference between the first volume and the second volume divide by an amount of time between the first time and the second time (McCormick; see [0022] and [0029] where the leakage rate is based on a change in flow volume, and in the modified device, Shigetoki teaches using the volume of the agent detected by the level sensors, and thus the leakage rate determination of McCormick uses sensed volume levels of the agent over time; and the rate is divided by a period of time between the first and second time, as seen in McCormick [0022] where a period of time can be one minute, such that the start of that minute is the first time and the end of the minute is the second time, creating a leakage rate as a “per minute” and thus divided by the amount of time between the two times).
Regarding claim 21, the modified Jones device has the anesthetic vaporizer is in a same operations mode at the first time and the second time (Jones; see Col. 3 lines 13-49 where a level sensor system measures the anesthetic agent level in the sump, where it estimates the remaining amount after some amount of time, thus having a first time of measurement as an initial measurement, and a later time of measurement as the current level measurement, as further seen in Col. 4 lines 41-48, and it is further understood that in the modified device, a leakage rate must be determined with regards to a time variable, meaning that there is some time elapsed between a first time and a second time to determine a leakage rate, and such time lapse can occur when the system is on for both times, or off for both times (as taught by Dudar))
Regarding claim 22, the modified Jones device has a refill event occurring within a threshold duration before the first time indicated potential leakage sites at a third location (Jones; see Col. 3 lines 9-12 where the device can be refilled, and it is understood that the level sensor (as seen in Col. 3 lines 13-49), measures the level of fluid in the sump, and thus is capable of detecting an increase in fluid in the sump corresponding to the refill which Jones is capable of, the threshold duration being the proactive/ optimal time for refilling the device such that the refill event can occur before some first time period that is after the optimal refill time; and further it is understood that the refill event increases the fluid level within the sump and that a detected leak after a refill event could be indicative of a leak that occurs in a higher location within the sump (a section of the sump that was above the fluid before the refill event), where it is understood that the indication step can be performed visually and that the upper part of the sump represents a distinct third location that could potentially be a leakage site different from lower parts of the sump. It is noted also that the sites need only be “potential leakage sites” and do not necessarily need to be leaking).
Regarding claim 23, the modified Jones device has the refill event includes an increase in the anesthetic agent level measured by the fluid level sensor (Jones; see Col. 3 lines 9-12 where the device can be refilled, and it is understood that the level sensor (as seen in Col. 3 lines 13-49), measures the level of fluid in the sump, and thus is capable of detecting an increase in fluid in the sump corresponding to the refill which Jones is capable of).
Claims 2, 11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Shigetoki in view of McCormick in view of Dudar as applied to claims 1 and 16 above, respectively, and further in view of Balschat et al. (US Pat. 6,804,991).
Regarding claims 2, 11, and 17, the modified Jones device has comparing the leakage rate to a plurality of previously calculated leakage rates to determine a leakage rate trend responsive to the leakage rate remaining below the threshold (McCormick; see [0030] where the leakage rate is compared to a threshold value of leakages previously determined), in response to the leakage rate being greater than or equal to a threshold rate, outputting a maintenance alert including the leakage rate (McCormick; see [0035] where an alarm is generated based on the leakage rate exceeding a threshold. Note that a duration of time till a leak threshold is met has an inverse relationship with the amount of leakage (higher leakage, lower duration), and thus a leakage rate above a threshold rate corresponds to a shorter duration of time to reach a set leakage amount. The language is different, but the effect and the response of the system is the same); and in response to the leakage rate being less than the threshold rate, tracking the leakage rate over time without outputting the maintenance alert (McCormick; see [0037] where the leakage rate is less than an alarm threshold (and thus no alarm is output), but the leakage rate continues to be measured over the course of the usage of the device, as seen in [0029]).
The modified Jones device lacks a detailed description of estimating a duration until the leakage rate increases above the threshold based on the leakage rate trend, in response to the estimated duration being less than or equal to a threshold duration, outputting a maintenance alert including the estimated duration; and in response to the estimated duration being greater than the threshold duration, tracking the leakage rate over time without outputting the maintenance alert.
However, Balschat teaches a similar leak detection system where estimating a duration until the leakage rate increases above the threshold is based on the leakage rate trend (see Col. 2 lines 20-30 where the duration of a treatment time is derived from the leakage rates, and comparted to a threshold value to determine possible malfunction in the system).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leakage threshold for alarm of the modified Jones device to be based on a duration of time derived from leakage rates as taught by Balschat, as it would continuously monitor the leakage trends over time to determine possible malfunction, and adjust the duration of usage based on the leakage trends. It is noted that in the modified Jones device, McCormick teaches the output of an alarm when the rate exceeds a threshold and not outputting an alarm when the rate is below a threshold. It is understood that this has an inverse relationship with duration, as an increase in rate of leakage deceases the duration until a threshold is reached. Thus, the modified device does output and not output alarms in the same manner as the claimed invention. 
Regarding claim 19, the modified Jones device, as modified in claim 2, has everything as claimed, including wherein to estimate the duration until the leakage rate increases above the threshold based on the leakage rate trend, the instructions, when executed, cause the processor to decrease the duration as the leakage rate trend increases and increase the duration as the leakage rate trend decreases (Balschat; see Col. 2 lines 20-30 where a duration is calculated from the leakage volume; and further see McCormick where an increase in leakage rate [0035] or a decrease in leakage rate can occur [0037], which will change the duration of the usage based on leakage amount as taught by Balschat).
Response to Arguments
Applicant’s arguments with respect to claim(s) 6/13/2022 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record. Specifically, the newly applied Dudar reference is relied upon to show that a system can detect leakages within a reservoir when a system is turned off. 
Applicant additionally argues on pages 13-14 of the arguments that the prior art of record, namely Jones in view of Shigetoki, does not teach that a “time period between on and off can be measured for leakage” and that there is no comparison step. First, it is noted that the limitation referenced was part of claim 15, which is now cancelled. Further, the actual time periods of a “first time” and a “second time” are arbitrary. Any first time where the detection occurs can be considered a “first time” and any time period after that, whether one millisecond or one hour later, can be considered a “second time.” The assertion made in the rejection was that the Jones device can be used “such that a time period between on and off can be measured for leakage.” The Examiner realizes that the term “between” may have been unclear (as the rejection was intended to use the same terminology as the recited claim, where “between” a first time and second time can be used to indicate one of either an “on” or “off” state, “between” being used to indicate a choice rather than a value bounded by a range). As such, any length of time is considered bound by a first and second time, such as any period of time when the vaporizer is in a state of “on” or “off.” Though the point is moot in light of the cancelled claim, the rejection would still hold. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rhim (US Pub. 2012/0275927) is cited to show a similar liquid reservoir with level sensors, where leaks can be detected in an “off” state ([0034]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785